Title: From Thomas Jefferson to the County Lieutenants of Louisa and Certain Other Counties, 8 May 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond May 8th 1781

The British Army [&c. to the words ‘with these arms in their hands’] to Richmond or Prince Edward Courthouse as shall be most convenient [&c.]1 And whenever it is over they shall be discharged except the number called for by my letter of the 5th inst who will be retained to perform a full Tour.
Cavalry in a due proportion [&c. to the end.] I am &c.,

Tho Jefferson

 